Case 1:20-cv-09035-LAK Document 4 Filed 10/30/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

jg-k- keke ew ew ew ew ww ew ee ewe ee eee ee eee ee ee xk
MARIANNE W. CANTOR, et ano.,
Plaintiffis),
-against- 20-cv-9035(LAK)
AMF BOWLING CENTERS INC., et al.,
Defendant(s)
ase es we eB Pe ee ee ee ee eee ee ee eee eee ee xX

LEWIS A. KAPLAN, District Judge.
Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1332 and 1441. The notice of removal fails

adequately to allege the existence of subject matter jurisdiction because, perhaps among other things, it fails

adequately to allege:
C The citizenship of one or more natural persons. See, e.g., Sun Printing & Publishing
Ass nv. Edwards, 194 U.S. 377 (1904); Leveraged Leasing Administration Corp.v.
PacifiCorp Capital, Inc., 87 F.3d 44 (2d Cir. 1996).
The citizenship of one or more corporations. See 28 U.S.C. § 1332(c)(1).

The citizenship of one or more partnerships. See Carden v. Arkoma Assocs., 494 U.S.

195 (1990).

O The citizenship of one or more limited liability companies. See Handlesman v.
Bedford Village Green Assocs. L.P., 213 F.3d 48, 52 (2d Cir. 2000).

CO The nature and citizenship of one or more business entities.

oO The timely removal of the action from state court.

Absent the filing, on or before November 10, 2020, of an amended notice of removal
adequately alleging the existence of subject matter jurisdiction, the action will be or remanded.

SO ORDERED.

Dated: October 30, 2020

 
